*351ORDER
PER CURIAM.
Karl Schulze appeals the judgment denying his Rule 24.035 motion for postcon-viction relief without an evidentiary hearing. He sought to vacate his convictions and sentences for tampering in the first degree, section 569.080, RSMo 2000, burglary in the second degree, section 569.170, RSMo 2000, and robbery in the second degree, section 569.030, RSMo 2000. Mr. Schulze claims on appeal that his plea was not entered knowingly and voluntarily because plea counsel misled him to believe that he would be sentenced to a long-term drug treatment program if he pleaded guilty to the charges. The judgment of the motion court is affirmed. Rule 84.16(b).